*414Petitioner alleges that the ticket was personally served on her by respondent police officer, who falsely stated on the ticket that the vehicle’s operator refused to provide identification; she pleaded not guilty through the Web site of respondent Department of Finance Parking Violations Bureau (PVB), arguing that the ticket was jurisdictionally defective because, among other reasons, it did not identify the operator of the vehicle; an administrative law judge (ALJ) rejected her arguments and upheld the $115 fine; her “representative,” who is the registered owner of the vehicle, paid the fine and filed an administrative appeal; and PVB, after a hearing, upheld the ALJ’s decision. Petitioner does not allege, and it does not otherwise appear, that she was present at the hearing. Having failed to pursue the administrative appeal herself, and as no legal support is cited for her underlying premise that a vehicle operator can be “vicariously represented” at a PVB hearing by the vehicle’s owner, petitioner failed to exhaust her administrative remedies, and therefore may not challenge PVB’s determination. Concur— Tom, J.P, Sweeny, Moskowitz, Acosta and Abdus-Salaam, JJ.